                 Case 2:21-cv-00999-RAJ Document 3 Filed 07/29/21 Page 1 of 1




 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 8

 9   GENNIVEIVE JACOBS,

10                              Plaintiff,                 Case No. C21-0999-RAJ

11          v.                                             ORDER GRANTING APPLICATION
                                                           TO PROCEED IN FORMA PAUPERIS
12   WILLIAM HENRY,

13                              Defendant.

14

15          Because Plaintiff does not appear to have funds available to afford the $402 filing fee,

16   Plaintiff financially qualifies for in forma pauperis (IFP) status pursuant to 28 U.S.C. §

17   1915(a)(1). Therefore, Plaintiff’s IFP application, Dkt. 1, is GRANTED. The Clerk of the Court

18   is directed to send a copy of this Order to Plaintiff and to the assigned District Judge.

19          Dated this 29th day of July, 2021.

20
                                                           A
21                                                         S. KATE VAUGHAN
                                                           United States Magistrate Judge
22

23




     -1
